DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 27 July 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cayless et al. (US 4,536,225 A) in view of Hanazawa et al. (US 2004/0181008 A1).
	Cayless et al. is directed to a phosphate monoester of a hydroxyalkyl acrylate for use as a metal surface treatment that inhibits corrosion and improves the adhesive strength of subsequently applied protective coatings (column 1, lines 20-30).  The phosphate monoester of a hydroxyalkyl acrylate has the general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which reads on the first phosphoric acid derivative recited in claim 1 wherein: =1, =2, r=1, R11 corresponds to R1, and -O-R12- corresponds to -(OR2)n-.  The protective coating is an organic coating that may any known type of organic protective coating (column 3, lines 14-22).  In the embodiments of all the Examples, the metal to which the treatment is applied is mild steel.
	Cayless et al. do not teach that the metal substrate to which the treatment is applied is an SUS (i.e. stainless steel) substrate.  However, since Cayless et al. illustrate that the treatment may be used with mild steel, one of ordinary skill in the art would have a reasonable expectation of success applying the treatment to any steel, including stainless steel.
	While Cayless et al. teach that the treatment may be used with any organic protective coating, there is no teaching that the organic protective layer comprises the fluoropolyether compound having a fluoropolyether group and a carbon-carbon double bond of the instant claim.
	Hanazawa et al. is directed to perfluoropolyether derivative which can form a film affixed to a substrate surface (paragraph 0008).  The perfluoropolyether derivative is obtained by reacting a triisocyanate prepared by trimerizing a diisocyanate with a combination of at least two active hydrogen-containing compounds comprising a perfluoropolyether having at least one active hydrogen and a monomer having an active hydrogen atom and a carbon carbon double bond (paragraphs 0011-0015).  The substrate may be metal (paragraph 0127).  The film formed from the perfluoropolyether derivative forms a strong film having excellent water-repellency, oil repellency, and soil releasability (paragraph 0185).
	It would have been obvious to one of ordinary skill in the art to use a film formed from the perfluoropolyether derivative of Hanazawa et al. as the organic protective layer of Cayless et al. to provide the resulting article with soil releasability and resistance to water and oil.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787